ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-04-08_ORD_01_NA_01_FR.txt. 26

DÉCLARATION DE M. TARASSOV

[Traduction]

Les atrocités épouvantables commises sur le territoire de l’ex-Yougo-
slavie m’émeuvent non moins qu’elles n’émeuvent mes collègues. Néan-
moins, je ne suis pas en mesure de m’associer à eux en votant en faveur de
tous les paragraphes du dispositif de ’ordonnance, et je tiens à dire pour-
quoi.

D'un manière générale, je suis d’accord avec les considérants et les
conclusions de l’ordonnance, y compris l'exclusion des nombreux
éléments de la demande en indication de mesures conservatoires qui vont
bien au-delà de la compétence limitée de la Cour en vertu de l’article IX
de la convention sur le génocide. J’approuve les mesures conservatoires
indiquées par la Cour aux alinéas A 1) et B du paragraphe 52. Je suis aussi
favorable à la disposition aux termes de laquelle le Gouvernement de la
République fédérative de Yougoslavie « doit immédiatement ... prendre
toutes les mesures en son pouvoir afin de prévenir la commission du crime
de génocide» — il s’agit, bien entendu, de mesures réellement en son
pouvoir. A mon avis, les mémes mesures doivent étre prises, si elles sont
réellement en son pouvoir, en ce qui concerne le Gouvernement de la
République de Bosnie-Herzégovine, qui est responsable d’actes commis
sur son territoire. Malheureusement la Cour n’a pas jugé nécessaire de le
dire. Je souscris également à la disposition aux termes de laquelle le
Gouvernement de la République fédérative de Yougoslavie et le Gouver-
nement de la Bosnie-Herzégovine doivent ne prendre aucune mesure et
veiller à ce qu’il n’en soit prise aucune, qui soit de nature à aggraver ou
étendre le différend existant sur la prévention et la répression du crime de
génocide, ou à en rendre la solution plus difficile. En conséquence, j'ai
voté pour ces alinéas du dispositif de l’ordonnance.

Je regrette toutefois de ne pas avoir été en mesure de voter en faveur de
la disposition de l'alinéa A 2) du paragraphe 52 selon laquelle le Gouver-
nement de la République fédérative de Yougoslavie doit en particulier
«veiller» à ce qu'aucune des unités militaires, paramilitaires ou unités
armées irrégulières qui «pourraient » relever de son autorité ou bénéficer
de son appui, ni aucune organisation ou personne qui «pourraient se
trouver sous son pouvoir, son autorité ou son influence» ne commettent le
crime de génocide, «ne s’entendent en vue de commettre ce crime»,
n’incitent directement et publiquement à le commettre ou ne s’en rendent
«complices». A mon avis, ces passages de l’ordonnance pourraient
donner l’impression que la Cour croit que le Gouvernement de la Répu-
blique fédérative de Yougoslavie est effectivement impliqué dans ces
actes de génocide, ou tout au moins, qu’il peut fort bien y être impliqué.
Ainsi, selon moi, ces dispositions en arrivent presque à préjuger le fond,

27
APPLICATION DE CONVENTION GENOCIDE (DÉCL. TARASSOV ) 27

bien que la Cour reconnaisse que, dans une ordonnance en indication de
mesures conservatoires, elle ne peut aller jusqu’a des conclusions de fait
ou de droit. De plus, ces passages imposent des conditions pratiquement
illimitées, mal définies et vagues concernant l’exercice de la responsabi-
lité du défendeur dans l’exécution de l’ordonnance de la Cour et l’expo-
sent à des accusations infondées de ne pas se conformer à cette mesure
conservatoire. Le manque d’équilibre de ces dispositions devient d’autant
plus manifeste lorsque l’on considère la manière dont la Cour a isolé un
élément de la population de Bosnie-Herzégovine. Le demandeur, en se
référant aux mesures qu’il prie la Cour d'indiquer (paragraphe 3 de
l’ordonnance) et aux droits qu’il cherche à faire protéger (paragraphe 36
de l’ordonnance) n’a pas spécifié un groupe déterminé à protéger,
employant plutôt, et à juste titre, des termes tels que «les citoyens » ou «le
peuple» de Bosnie-Herzégovine.

De plus, ces dispositions critiquables manquent non seulement d’équi-
libre mais encore d’applicabilité. Le Gouvernement yougoslave est-il réel-
lement en mesure de «veiller» à ce que toutes les personnes qui pour-
raient affirmer se trouver sous son influence ne s’entendent pas en vue de
commettre le crime de génocide ou n’incitent à le commettre ? En particu-
lier lorsque les personnes qui sont accusées d’avoir commis de tels actes ne
sont pas ses citoyens et ne relèvent pas de sa juridiction territoriale ?
Quelqu'un peut affirmer être sous l’influence du Gouvernement yougo-
slave sans que cela soit le cas. Je suis convaincu que la Cour ne devrait pas
laisser entendre que le Gouvernement yougoslave peut porter une respon-
sabilité pour la commission d’actes qui échappent, en fait, à son autorité.

(Signé) Nikolai K. TARASSOV.

28
